Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7 and 10-11 in the reply filed on 10/7/20 is acknowledged.

Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “and the second projection is opposite to the cutting edge with respect to the first projection”. Opposite in what manner? The mets and bounds of the 
Claim 1 recites “the third projection and the fourth projection are located on a first straight line inclined to the bisector as viewed from the direction perpendicular to the seating surface”. From figure 4, it appears as though the first straight line (L1) is a horizontal line and not inclined hence the claim is unclear.
Claim 1 recites “, and the fourth projection is opposite to the cutting edge with respect to the third projection”. Opposite in what manner? The mets and bounds of the claimed subject matter is unclear. What is meant by “opposite to the cutting edge with respect to the third projection”? The points of references are not clear. Furthermore, opposite which cutting edge? The cutting edge includes 3 portions (a nose portion 23, a first cutting edge portion 21 and a second cutting edge portion 22) therefore the claim does not make it clear which particular portion of the cutting edge it is referring to.
Claim 1 recites “ a first inclined portion located between the first projection and the cutting edge”. The cutting edge includes 3 portions (a nose portion 23, a first cutting edge portion 21 and a second cutting edge portion 22) therefore the claim does not make it clear which particular portion of the cutting edge it is referring to.
Claim 1 recites “a first step surface rising from the first breaker portion, and a second breaker portion continuous with the first step surface and forming the second 
Claim 1 recites “a second breaker portion continuous with the first step surface and forming the second projection”. It appears as though the “second breaker portion” and the “second projection” are the same yet given different names hence making the claim unclear.
Claim 1 recites “a second inclined portion located between the third projection and the cutting edge”. The cutting edge includes 3 portions (a nose portion 23, a first cutting edge portion 21 and a second cutting edge portion 22) therefore the claim does not make it clear which particular portion of the cutting edge it is referring to.
Claim 1 recites “a third breaker portion continuous with the second inclined portion and forming the third projection”. It appears as though the “third breaker portion” and the “third projection” are the same yet given different names hence making the claim unclear.
Claim 1 recites “a fourth breaker portion continuous with the second step surface and forming the fourth projection”. It appears as though the “fourth breaker portion” and the “fourth projection” are the same yet given different names hence making the claim unclear.
Allowable Subject Matter
Claims 1-7, 10 and 11 are allowed.
Please note: the above 112 issues have to be cleared before issue is granted.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3/24/21